Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled January 5, 2021 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. In addition claims 1, 3 – 7, 9, 11 – 15, 17, 19 and 20 have been amended. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/4/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Travis H. Dubose (Reg No. 74,629) on 3/8/2021.

The application has been amended as follows: 
1. 	(currently amended)	A method comprising:
transmitting, from a service platform customer instance, first data associated with a document to a first user device;
transmitting, from the service platform customer instance, second data associated with the document to a second user device;
receiving, at the service platform customer instance, a first request from the first user device to make a change to the document from the first user device, wherein the first request identifies the change to the document;
transmitting, from the service platform customer instance to the second user device, a second request for permission to make the change identified from the first request to the document; and
updating, at the service platform customer instance, the document based on the change in response to receiving, from the second user device, permission to make the change identified from the first request to the document 
2.	(original)	The method of claim 1, wherein the first data corresponds to a first graphical user interface displaying the document and the second data corresponds to a second graphical user interface displaying the document.

4. 	(previously presented)	The method of claim 2, wherein the document includes an instance of a metadata tag, and wherein the first graphical user interface includes an element configured to receive a value of the metadata tag.
5. 	(previously presented)	The method of claim 4, comprising: 
receiving the value of the metadata tag; and
replacing the instance of the metadata tag in the document with the value of the metadata tag in a finalized version of the document.
6. 	(previously presented)	The method of claim 2, wherein the second graphical user interface includes an element configured to display the second request for permission to make the change.
7. 	(previously presented)	The method of claim 1,  comprising:
receiving, at the service platform customer instance, a third request to create the document, the third request identifying a type of the document; and
identifying, at the service platform customer instance, a reviewer account based on the type of the document.
8. 	(original)	The method of claim 7, wherein the second data is transmitted to the second user device in response to the reviewer account accessing the service platform customer instance from the second user device.
9. 	(currently amended)	A computer readable storage device storing instructions executable by one or more processors to:
transmit, from a service platform customer instance, first data associated with a document to a first user device;

receive, at the service platform customer instance, a first request from the first user device to make a change to the document from the first user device, wherein the first request identifies the change to the document;
transmit, from the service platform customer instance to the second user device, a second request for permission to make the change identified from the first request to the document; and
update, at the service platform customer instance, the document based on the change in response to receiving, from the second user device, permission to make the change identified from the first request to the document
10. 	(original)	The computer readable storage device of claim 9, wherein the first data corresponds to a first graphical user interface displaying the document and the second data corresponds to a second graphical user interface displaying the document.
11. 	(previously presented)	The computer readable storage device of claim 10, wherein the first graphical user interface includes an element configured to display messages from users associated with the document.
12. 	(previously presented)	The computer readable storage device of claim 10, wherein the document includes an instance of a metadata tag, and wherein the first graphical user interface includes an element configured to receive a value of the metadata tag.
13. 	(previously presented)	The computer readable storage device of claim 12, wherein the instructions are executable by the one or more processors to: 
receive the value of the metadata tag; and
replace the instance of the metadata tag in the document with the value of the metadata tag in a finalized version of the document.

15. 	(previously presented)	The computer readable storage device of claim 9, wherein the instructions are executable by the one or more processors to:
receive, at the service platform customer instance, a third request to create the document, the third request identifying a type of the document; and
identify, at the service platform customer instance, a reviewer account based on the type of the document.
16. 	(original)	The computer readable storage device of claim 15, wherein the second data is transmitted to the second user device in response to the reviewer account accessing the service platform customer instance from the second user device.
17. 	(currently amended)	An apparatus comprising:
one or more processors; and
one or more memory devices storing instructions executable by one or more processors to:
transmit, from a service platform customer instance, first data associated with a document to a first user device;
transmit, from the service platform customer instance, second data associated with the document to a second user device;
receive, at the service platform customer instance, a first request from the first user device to make a change to the document from the first user device, wherein the first request identifies the change to the document;
transmit, from the service platform customer instance to the second user device, a second request for permission to make the change identified from the first request to the document; and
update, at the service platform customer instance, the document based on the change in response to receiving, from the second user device, permission to make the change identified from the first request to the document 

19. 	(previously presented)	The apparatus of claim 18, wherein the first graphical user interface includes an element configured to display messages from users associated with the document.
20. 	(previously presented)	The apparatus of claim 18, wherein the document includes an instance of a metadata tag, and wherein the first graphical user interface includes an element configured to receive a value of the metadata tag.


Response to Arguments

Applicant's arguments filed January 5, 2021 have been fully considered and are persuasive. For Examiners response, see discussion below

Applicant’s arguments, see pages 6 – 9, with respect to claims 1 – 20 have been fully considered.  The rejection of claims 1 – 20 has been withdrawn based upon the following examiner’s amendment to the claims. 

Allowable Subject Matter

Claims 1 – 20 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Pedro J Santos/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167